902 F.2d 1568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick Leon DOTSON, Petitioner-Appellant,v.J.J. CLARK, Warden, Memphis Federal CorrectionalInstitution, Respondent-Appellee.
No. 89-6224.
United States Court of Appeals, Sixth Circuit.
May 21, 1990.

1
Before KENNEDY and RYAN, Circuit Judges, and JULIAN A. COOK, Chief District Judge.*

ORDER

2
This federal prisoner, through counsel, appeals the district court's dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  He has filed a motion requesting this court to take judicial notice of the docket of cases assigned to Judge Biggers in the District Court for the Northern District of Mississippi.  Respondent has filed a motion to dismiss.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Following a jury trial in the Northern District of Mississippi, Frederick Leon Dotson was convicted on federal charges including conspiracy to distribute non-narcotic drugs and income tax evasion;  he received a fifteen year sentence.  Dotson is currently incarcerated at the Federal Correctional Institution in Memphis, Tennessee.


4
In a petition filed in the District Court for the Western District of Tennessee, Dotson presented numerous challenges to his criminal trial.  He asserted that he also presented his claims in a motion to vacate, set aside or correct sentence under 28 U.S.C. Sec. 2255 filed with the district court in Mississippi.  He alleged that the court in Mississippi refused to rule on his motion.  He further alleged that the Fifth Circuit denied his petition for a writ of mandamus addressed to the district court's refusal to act on his motion.


5
Upon review, we conclude that the District Court for the Western District of Tennessee properly dismissed the petition because Dotson did not show that Sec. 2255 relief in the sentencing court would be inadequate or ineffective.   See DeSimone v. Lacy, 805 F.2d 321, 323 (8th Cir.1986) (per curiam).  Although a significant length of time may have elapsed since Dotson filed his motion without a decision being rendered, time delays do not operate to confer jurisdiction if jurisdiction does not otherwise exist.   See Winston v. Mustain, 562 F.2d 565, 567 (8th Cir.1977) (per curiam).  The District Court for the Western District of Tennessee lacked jurisdiction under 28 U.S.C. Sec. 2241 to review Dotson's challenge to the validity of his sentence.


6
Accordingly, all pending motions are hereby denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Chief U.S. District Judge for the Eastern District of Michigan, sitting by designation